          Case 2:20-cv-02321-DJH Document 72 Filed 12/07/20 Page 1 of 4



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539

11       Attorneys for Plaintiffs
12       (Additional counsel listed on signature page)

13                          IN THE UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15
     Tyler Bowyer, Michael John Burke, Nancy
16   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
17   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
18   Scarmardo, Kelli Ward and Michael Ward;             OPPOSITION TO MARICOPA
19                                                       COUNTY’S MOTION FOR
                         Plaintiffs;                     JUDICIAL NOTICE
     v.
20
21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona, and Katie
22   Hobbs, in her capacity as Secretary of State
     of the State of Arizona;
23
                         Defendants;
24
     Maricopa County Board of Supervisors;
25   and Adrian Fontes, in his official capacity
     as Maricopa County Recorder;
26
27                       Intervenors.

28   1
         District of Arizona admission scheduled for 12/9/2020.
        Case 2:20-cv-02321-DJH Document 72 Filed 12/07/20 Page 2 of 4



 1          Plaintiffs, by and through undersigned counsel, hereby respond to Intervenor-
 2   Defendant Maricopa County’s (“Maricopa County”) Motion for Judicial Notice.
 3          In Maricopa County’s Motion for Judicial Notice, it claims that Aguilera v. Fontes,
 4   CV2020-014562 was a challenge to the November 3, 2020 General Election results in
 5   Maricopa County. However, undersigned counsel, Alexander Kolodin, was the lawyer for
 6   [the different] Plaintiffs in that case and can aver that it was not an election challenge. This
 7   is evidenced by the complaint in that matter, which explicitly stated, “Plaintiffs are not
 8   alleging that the difficulties they experienced disproportionately impacted any given
 9   candidate or party.” See Exhibit 1 at 2:17-18. Furthermore, Plaintiffs in Aguilera v. Fontes,
10   CV2020-014562 did not seek decertification in that lawsuit. See Id. Finally, that action was
11   filed before the statutory challenge period. See A.R.S. § 16-673(A).
12          As Maricopa County was a Defendant in that matter, and was represented by the
13   same counsel, we are not sure how they made this error. However, we think it is important
14   to correct the record. The request for judicial notice should be denied as to Maricopa
15   County’s characterizations. The Court may, of course, take judicial notice of the record
16   itself in those matters.
17                                        Respectfully submitted this 7th day of December, 2020
18

19                                                                            /s/Alexander Kolodin
20                                                                            Alexander Kolodin
     Sidney Powell PC                                                  Kolodin Law Group PLLC
21   Texas Bar No. 16209700                                                  AZ Bar No. 030826
22   2911 Turtle Creek Blvd, Suite 300                              3443 N. Central Ave Ste 1009
     Dallas, Texas 75219                                                     Phoenix, AZ 85012
23
     *Application for admission pro hac vice
24   forthcoming
25   Of Counsel:
     Emily P. Newman (Virginia Bar No. 84265)
26   Julia Z. Haller (D.C. Bar No. 466921)
     Brandon Johnson (D.C. Bar No. 491730)
27
     2911 Turtle Creek Blvd. Suite 300
28   Dallas, Texas 75219

                                                   -2-
       Case 2:20-cv-02321-DJH Document 72 Filed 12/07/20 Page 3 of 4



 1   *Application for admission pro hac vice Forthcoming
 2   L. Lin Wood (Georgia Bar No. 774588)
     L. LIN WOOD, P.C.
 3   P.O. Box 52584
     Atlanta, GA 30305-0584
 4   Telephone: (404) 891-1402
 5   Howard Kleinhendler (New York Bar No. 2657120)
     Howard Kleinhendler Esquire
 6   369 Lexington Ave. 12th Floor
     New York, New York 10017
 7   (917) 793-1188
     howard@kleinhendler.com
 8
                                                                       .
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              -3-
       Case 2:20-cv-02321-DJH Document 72 Filed 12/07/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on December 7th, 2020, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 5

 6   By: /s/ Chris Viskovic
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -4-
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 1 of 46




                    Exhibit 1
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 2 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 3 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 4 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 5 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 6 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 7 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 8 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 9 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 10 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 11 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 12 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 13 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 14 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 15 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 16 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 17 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 18 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 19 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 20 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 21 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 22 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 23 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 24 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 25 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 26 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 27 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 28 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 29 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 30 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 31 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 32 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 33 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 34 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 35 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 36 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 37 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 38 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 39 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 40 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 41 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 42 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 43 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 44 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 45 of 46
Case 2:20-cv-02321-DJH Document 72-1 Filed 12/07/20 Page 46 of 46
